DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to the Claims have overcome the 112 rejections set forth in the Non-Final Office Action mailed on 03/17/2021.
	The claim amendments filed on 08/17/2021 have been entered.  Claims 18, 20, and 22-24 remain pending in the application.

Response to Arguments
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.  The amended claim limitation added to clarify the meaning of “plane distance” and obviate the 112 rejection is addressed in the rejection below.
	
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, lines 6-7 states “the right hip attachment comprising of a right left frame”.  This appears to be written incorrectly, and the claim is interpreted to read for the purposes of examination “the left hip attachment comprising of a left frame”. 
Claim 20, line 19 reads “spring parallel with each other”.  This appears to be written incorrectly.  The examiner believes this should read “spring are parallel with each other”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening of the first respective end and the opening of the second respective end” of claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 24 states “wherein the first plane coinciding with an opening of the first respective end and the second plane coinciding with an opening of the second respective end”.  The specification does not provide antecedent basis for an opening of the first respective end and an opening of the second respective end.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 states “wherein the first plane coinciding with an opening of the first respective end and the second plane coinciding with an opening of the second respective end”.  It is unclear what the opening of the first respective end and the opening of the second respective end is?  Is it the opening for the screws and nuts?  It does not appear that there is another opening in the first respective end and the second respective end.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amundson et al (US 2010/0094185 A1).

Regarding claim 18, Amundson discloses an exoskeleton, comprising: 
a right hip attachment (Figure 14 (annotated below)), 
the right hip attachment comprising of a right frame (Figure 14, item 101 “right leg support” (annotated below)) and a right ribbon (Figure 1, item 135 “interface straps”),
the right ribbon configured to attach the right frame to a runner’s right thigh (Figure 1 illustrates the right ribbon (135) attached to the right thigh (capable of attaching to a runner’s thigh)) 
a left hip attachment (Figure 14 (annotated below)), 
the left hip attachment comprising of a left frame (Figure 14, item 102 “left leg support” (annotated below)) and a left ribbon (Figure 1, item 136 “interface straps”),
the left ribbon configured to attach the left frame to the runner’s left thigh (Figure 1 illustrates the left ribbon (136) attached to the left thigh (capable of attaching to a runner’s thigh)); 
a belt connected to the right hip attachment and the left hip attachment (Figure 14, item 150 “ “strap”; column 3, lines 9-12)
a belt (Figure 14, item 150 “upper body interface device”; paragraph 0049, lines 36-39) connected to the right hip attachment and the left hip attachment (Figure 14 (annotated below)), 
the belt configured to attach the exoskeleton to the runner's body (paragraph 0049, lines 32-34; It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP 2114.2, therefore the belt is capable of being attached to a runner); 
and a leaf-spring (Figure 14, item 153 “leaf spring”) attached to the right hip attachment and the left hip attachment (Figure 14 (annotated below) illustrates the leaf spring attached to the right and left hip attachments), 
the leaf-spring configured to couple two hips (Figure 14, the leaf spring (153) couples the left (115) and right (114) hips) and apply torque from one respective hip to another respective hip based on the runner's movement (paragraph 0075, lines 1-4; paragraph 0079, lines 8-10; capable of applying torque based on runner’s movement))

    PNG
    media_image1.png
    872
    554
    media_image1.png
    Greyscale

wherein a first plane of a first respective end of the leaf spring and a second plane of a second respective end of the leaf spring are parallel with each other (Figure 14 (exploded view annotated below)),
and a distance from the first respective end of the leaf spring and the second respective end of the leaf spring equal to a plane distance between the first plane and the second plane, the plane distance a constant distance between all respective points on the first plane with respective closest points in the second plane (Figure 14 (exploded view annotated below) shows the distance from the first respective end of the leaf spring and the second respective end of the leaf spring being equal to a plane distance between the first plane and the second plane, the plane distance a constant distance between all respective points on the first plane with respective closest point in the second plane).

    PNG
    media_image2.png
    722
    912
    media_image2.png
    Greyscale


	
Regarding claim 20, Amundson discloses a method of reducing metabolic rate (paragraph 0009, lines 1-3) by utilizing an exoskeleton, comprising: 
attaching an exoskeleton to a human (Figure 1), the exoskeleton comprising: 
a right hip attachment (Figure 14 (annotated below))
the right hip attachment comprising of a right frame (Figure 14, item 101 “right leg support” (annotated below)) and a right ribbon (Figure 1, item 135 “interface straps”),
a left hip attachment (Figure 14 (annotated below)), 
the right hip attachment comprising of a right left frame (Figure 14, item 102 “left leg support” (annotated below)) and a left ribbon (Figure 1, item 136 “interface straps”),
a belt (Figure 14, item 150 “upper body interface device”; paragraph 0049, lines 36-39) connected to the right hip attachment and the left hip attachment (Figure 14 (annotated below)), 
and a leaf-spring (Figure 14, item 153 “leaf spring”) attached to the right hip attachment and the left hip attachment (Figure 14 (annotated below) illustrates the leaf spring attached to the right and left hip attachments), 
wherein attaching the exoskeleton to the human comprises: 
attaching the right frame to the human's right thigh (Figure 1, frame (101) is illustrated attached to the right thigh); 
attaching the left frame to the human's left thigh (Figure 1, frame (102) is illustrated attached to the left thigh); 
and attaching the exoskeleton to the human's body utilizing the belt (Figure 1, belt is illustrated attached to the body); 
and applying torque from one respective hip to another hip based on the human's movement (Figure 15, item 153 “hip resilient element”; paragraph 0075, lines 1-4)

    PNG
    media_image1.png
    872
    554
    media_image1.png
    Greyscale

wherein a first plane of a first respective end of the leaf spring and a second plane of a second respective end of the leaf spring parallel with each other (Figure 14 (exploded view annotated below)).  
 and a distance from the first respective end of the leaf spring and the second respective end of the leaf spring equal to a plane distance betweenCustomer No. 127,891 the first plane and the second plane (Figure 14 (exploded view annotated below), 
the plane distance a constant distance between any point on the first plane with a respective closest point in the second plane (Figure 14 (exploded view annotated below) shows the distance from the first respective end of the leaf spring and the second respective end of the leaf spring being equal to a plane distance between the first plane and the second plane, the plane distance a constant distance between all respective points on the first plane with respective closest point in the second plane).


    PNG
    media_image2.png
    722
    912
    media_image2.png
    Greyscale

The examiner notes that the term “runner” is given little to no patentable weight because the prior art teaches a human and the identity of the human, such as being a runner, does not create a manipulative difference on any of the recited steps. 
Regarding claim 22, Amundson discloses an exoskeleton, comprising: 
a right hip attachment (Figure 14 (annotated below))
the right hip attachment comprising of a right frame (Figure 14, item 101 “right leg support” (annotated below)) and a right ribbon (Figure 1, item 135 “interface straps”),
the right ribbon configured to attach the right frame to a runner’s right thigh (Figure 1 illustrates the right ribbon (135) attached to the right thigh (capable of attaching to a runner’s thigh)) 
a left hip attachment (Figure 14 (annotated below)), 
the left hip attachment comprising of a left frame (Figure 14, item 102 “left leg support” (annotated below)) and a left ribbon (Figure 1, item 136 “interface straps”),
the left ribbon configured to attach the left frame to the runner’s left thigh (Figure 1 illustrates the left ribbon (136) attached to the left thigh (capable of attaching to a runner’s thigh)); 
a belt connected to the right hip attachment and the left hip attachment (Figure 14, item 150 “ “strap”; column 3, lines 9-12), 
a belt (Figure 14, item 150 “upper body interface device”; paragraph 0049, lines 36-39) connected to the right hip attachment and the left hip attachment (Figure 14 (annotated below)), 
the belt configured to attach the exoskeleton to the runner's body (paragraph 0049, lines 32-34; It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP 2114.2, therefore the belt is capable of being attached to a runner); 
and a leaf-spring (Figure 14, item 153 “leaf spring”) attached to the right hip attachment and the left hip attachment (Figure 14 (annotated below) illustrates the leaf spring attached to the right and left hip attachments), 
the leaf-spring configured to couple two hips (Figure 14, the leaf spring (153) couples the left (115) and right (114) hips) and apply torque from one respective hip to another respective hip paragraph 0075, lines 1-4; paragraph 0079, lines 8-10; capable of applying torque based on runner’s movement)), wherein:

    PNG
    media_image1.png
    872
    554
    media_image1.png
    Greyscale

a first plane of a first respective end of the leaf spring and a second plane of a second respective end of the leaf spring are parallel with each other (Figure 14 (exploded view annotated below)),
and a distance from the first respective end of the leaf spring and the second respective end of the leaf spring equal to a plane distance between the first plane and the second Figure 14 (exploded view annotated below) shows the distance from the first respective end of the leaf spring and the second respective end of the leaf spring being equal to a plane distance between the first plane and the second plane, the plane distance a shortest distance between any point on the first plane with respective closest point in the second plane).

    PNG
    media_image3.png
    721
    928
    media_image3.png
    Greyscale


The examiner notes that the term “runner” is given little to no patentable weight because the prior art teaches a human and the identity of the human, such as being a runner, does not create a manipulative difference on any of the recited steps. 
Figure 14, first and second plane annotated above, the leaf spring is located between the first plane and the second plane).  
	Regarding claim 24, Amundson discloses wherein the first plane coinciding with an opening of the first respective end and the second plane coinciding with an opening of the second respective end (Figure 14, annotated below, first plane coincides with the opening of the first respective end and second plane coincides with opening of the second respective end).

    PNG
    media_image4.png
    721
    928
    media_image4.png
    Greyscale





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774